Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 13 July 2021 is acknowledged.
DETAILED ACTION
Status of Claims
This action is in reply to the communications filed on 13 July 2021.
Claim 20 is canceled by the Applicant.
Claims 1-19 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. The Examiner notes the non-patent literature was not considered since it was not provided by the Applicant.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: the following 112(f) invocations have been identified by the Office.
“biasing member”; Claims 3 and 13:
see reference character number 42, the corresponding structure provides a biasing force to maintain the spraying member in a retracted position when the pressure from the cleaning fluid is not present, and can comprise a coil spring, or equivalent, see  paragraphs [0021], FIGS. 2-3.
“anti-rotation feature”; Claims 7 and 17:
see reference character numbers 44a and 44b, the corresponding structure prevents rotation of the spray nozzle, and can comprise a slot and tab (tongue and groove), or equivalent, see paragraphs [0027], FIG. 3.



Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a “coil spring” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  for grammatical and clarity purposes the Examiner suggests amending the claim language “a cavity fluid connected” to instead be “a cavity fluidly connected”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mueller (US 20080163902 A1), hereafter referred to as Mueller.
Regarding Claim 1, Mueller discloses the following:
A gas turbine engine comprising 
an engine core defining a core flow path (4) delimited by an engine casing (31), 
a washing device (device 51) having a spraying member (spraying portion of 51) defining a conduit (hollow portion of 51) in fluid communication with a source of washing fluid ([0035]), 
the spraying member (spraying portion of 51) having a spraying section (outlet of 51) for outputting the washing fluid ([0035]) from the conduit (hollow portion of 51), 
the spraying member (spraying portion of 51) movable (FIG. 4, [0040]) relative to the engine casing (31) from a retracted position (see [0040]) in which the spraying section (outlet of 51) is flush ("no impairment of flow" see [0040]) with a surface of the engine casing (31) defining said core flow path (4), and an expanded position (see [0040]) in which the spraying section (outlet of 51) protrudes beyond the surface of the engine casing (31) into the core flow path (4).
Regarding Claim 4, Mueller discloses the following:
wherein the engine casing (31) defines an aperture (hole in 31 allowing 51 to pass, as seen in FIG. 4) for receiving the spraying member (spraying portion of 51), a size of the aperture corresponding to that of the spraying member (as seen in FIG. 3).
Regarding Claim 6, Mueller discloses the following: 
The gas turbine engine of claim 1, 
wherein the spraying section (outlet of 51) defines at least one spraying aperture (outlet hole of 51) for outputting the washing fluid ([0035]), the at least one spraying aperture (outlet hole of 51) oriented in a downstream direction (see FIG. 4) relative to air circulating in the core flow path (4).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7, 12-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 3856431 A), hereafter referred to as Mueller, as applied to claim 1 above, in further view of Matthews (US 6128792 A), hereafter referred to as Matthews.
 Regarding Claim 2, Mueller discloses the following: 
 The gas turbine engine of claim 1,
a cavity (cavity within 31, as seen in FIG. 4) fluid connected to the source of washing fluid ([0035]) and to the conduit (hollow portion of 51) of the spraying member (51);
Mueller is silent on the following:
wherein the spraying member is slidably received within a housing, the housing secured to the engine casing and defining a cavity fluid connected to the source of washing fluid and to the conduit of the spraying member.
However Matthews teaches the following:
wherein the spraying member (16) is slidably (see Col. 3, lines 10-40) received within a housing (12), the housing (12) secured to the engine casing (11) and defining a cavity (hollow portion of 12) fluid connected to the source of washing fluid (see Claim 1) and to the conduit (hollow portion of 51) of the spraying member (16).
MOTIVATION STATEMENT
 It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the instant invention to modify the retractable spray nozzle which results in no impairment of flow, as disclosed by Mueller which is silent on the biasing means which retracts said spray nozzle, with the biasing spring, spray nozzle housing, and flanges that cooperate with the biasing spring as taught by Matthews, with the reasonable expectation of successfully providing a biasing force capable of retracting the spray nozzle, but also capable of extending in the presence of pressurized washer fluid, as taught by Matthews. This is a KSR type “G” rationale.
 Regarding Claim 3, Mueller and Matthews disclose the following: 
 The gas turbine engine of claim 2,
Matthews continues to disclose the following:
wherein a biasing member (26) is in engagement with the spraying member (16) and the housing (12) and exerts a biasing force (see Col. 3, lines 10-40) on the spraying member (16) such that the spraying member (16) is biased in the retracted position (see [0040]) when the washing device (16) is not in operation, the biasing force less than a 
Regarding Claim 5, Mueller and Matthews disclose the following: 
 The gas turbine engine of claim 2,
Mueller continues to teach the following:
wherein the engine casing (31) defines an aperture (hole in 31 allowing 51 to pass, as seen in FIG. 4), the housing being flush ("no impairment of flow" see [0040]) with the engine casing (31), the spraying section (outlet of 51) contained within the cavity when the spraying member (spraying portion of 51) is in the retracted position (see [0040]).
Matthews continues to disclose the following:
wherein the engine casing (11) defines an aperture, a size of the aperture corresponding to that of the housing (12), the housing (12) being flush (The Examiner notes, the spraying member housing and spring of Matthews, as applied to Mueller, are still necessarily within the context/teachings of Mueller such that the modification/addition of the biasing member results in "no impairment of flow" see [0040] of Mueller) with the engine casing (11),
Regarding Claim 7, Mueller and Matthews disclose the following: 
 The gas turbine engine of claim 2,
Matthews continues to disclose the following:
further comprising an anti-rotation feature (see Claim 1, Col. 4, lines 5-6) between the housing (12) and the spraying member (16) for maintaining a relative circumferential position of the spraying member (16) relative to the housing (12) at least when the spraying member (16) is in the expanded position (see [0040]).
Regarding Claim 12, Mueller and Matthews disclose the following: 
The gas turbine engine of claim 2, 
Matthews continues to disclose the following:
further comprising a sleeve located within the housing (12) and surrounding the spraying member (16), the spraying member (16) in a sliding engagement with the sleeve.
Regarding Claim 13, Mueller and Matthews disclose the following: 
 A washing device (16) for a gas turbine engine, comprising: 
a housing (12) securable to a casing (11) of the gas turbine engine and defining a cavity (hollow portion of 12) fluidly connectable to a source of washing fluid (see Claim 1); 
a spraying member (16) slidably received within the cavity (hollow portion of 12) of the housing (12) and defining a conduit (hollow portion of 51) in fluid communication with the cavity (hollow portion of 12) for receiving the washing fluid (see Claim 1), 
the spraying member (16) having a spraying section (outlet of 51) for outputting the washing fluid (see Claim 1) from the conduit (hollow portion of 51), the spraying member (16) movable (FIG. 4, [0040]) from a retracted position (see [0040]) in which the spraying section (outlet of 51) is entirely contained within the cavity (hollow portion of 12) and an expanded position (see [0040]) in which the spraying section (outlet of 51) protrudes outside the cavity (hollow portion of 12); and
Mueller does not disclose the following:
a biasing member in engagement with both of the housing and the spraying member, the biasing member exerting a biasing force on the spraying member such that the spraying member is biased in the retracted position when the washing device is not in operation, the biasing force less than a fluid force exerted on the spraying member by a pressure of the washing fluid when the washing device is in operation.
However Matthews discloses the following:
a biasing member (26) in engagement with both of the housing (12) and the spraying member (16), the biasing member (26) exerting a biasing force on the spraying member (16) such that the spraying member (16) is biased in the retracted position (see [0040]) when the washing device (16) is not in operation, the biasing force less than a fluid force exerted on the spraying member (16) by a pressure of the washing fluid (see Claim 1) when the washing device (16) is in operation.
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retractable spray nozzle which results in no impairment of flow, as disclosed by Mueller which is silent on the biasing means which retracts said spray nozzle, with the biasing spring, spray nozzle housing, and flanges that cooperate with the biasing spring as taught by Matthews, with the reasonable expectation of successfully providing a biasing force capable of retracting the spray nozzle, but also capable of extending in the presence of pressurized washer fluid, as taught by Matthews. This is a KSR type “G” rationale.
Regarding Claim 14, Mueller and Matthews disclose the following: 
The washing device (16) of claim 13,
Mueller continues to disclose the following:
wherein an end of the spraying section (outlet of 51) is axially aligned with an end of the housing (12) in the retracted position (see [0040]).
Regarding Claim 15, Mueller and Matthews disclose the following: 
The washing device (16) of claim 13,
Matthews continues to disclose the following:
wherein the biasing member (26) is a spring disposed within the cavity (hollow portion of 12) and around the spraying member (16).
Regarding Claim 16, Mueller and Matthews disclose the following: 
The washing device (16) of claim 13,
Matthews continues to disclose the following:
wherein the spraying section (outlet of 51) defines at least one spraying aperture for outputting the washing fluid (see Claim 1) in a direction being at least partially radial relative to an axis of the washing device (16).
Regarding Claim 17, Mueller and Matthews disclose the following: 
The washing device (16) of claim 13,
Matthews continues to disclose the following:
further comprising an anti-rotation feature (see Claim 1, Col. 4, lines 5-6) between the housing (12) and the spraying member (16) for maintaining a relative circumferential position of the spraying member (16) relative to the housing (12) at least when the spraying member (16) is in the expanded position (see [0040]).
Regarding Claim 19, Mueller and Matthews disclose the following: 
The washing device (16) of claim 13,
Matthews continues to disclose the following:
further comprising a sleeve (opening in 12 accommodating 16) located within the housing (12) and surrounding the spraying member (16), the spraying member (16) in a sliding engagement with the sleeve (opening in 12 accommodating 16).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 3856431 A), hereafter referred to as Mueller, and Matthews (US 6128792 A), hereafter referred to as Matthews, as applied to claim 7 above, in further view of Meshberg (US 3184115 A), hereafter referred to as Meshberg.
Regarding Claim 8, Mueller and Matthews disclose the following: 
 The gas turbine engine of claim 7,
Mueller and Matthews are silent on the following:
wherein the anti-rotation feature includes at least one tab defined by one of the housing and the spraying member and at least one slot defined by the other of the housing and the spraying member, the at least one slot slidably receiving the at least one tab.
However Meshberg teaches the following:
wherein the anti-rotation feature includes at least one tab (38) defined by the housing (34) and at least one slot (36) defined by the spraying member ("sleeve" not labeled, see Col. 3, lines 45-50), the at least one slot (36) slidably receiving the at least one tab (38).
MOTIVATION STATEMENT
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the instant invention to modify the retractable spray nozzle which results in no impairment of flow, as disclosed by Mueller and modified by Matthews (and Matthews is silent on the structure which provides the function of preventing rotation) by providing the well-known in the art tongue and groove connection as taught by Meshberg, with the reasonable expectation of successfully preventing the rotation of the spray nozzle of Mueller as modified by Matthews with the known structures for preventing rotation as taught by Meshberg. This is a KSR type “G” rationale.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 3856431 A), hereafter referred to as Mueller, as applied to claim 1 above, in further view of Flynn et al (US 20170268377 A1), hereafter referred to as Flynn.
Regarding Claim 9, Mueller discloses the following: 
 The gas turbine engine of claim 1,
Mueller is silent on the following:
including a compressor section having a low-pressure compressor and a high-pressure compressor, the washing device located between the low-pressure compressor and a high-pressure compressor.
However Flynn teaches the following:
including a compressor section having a low-pressure compressor (22) and a high-pressure compressor (24), the washing device (76) located between the low-pressure compressor (22) and a high-pressure compressor (24).
MOTIVATION STATEMENT
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the instant invention to modify the retractable spray nozzle which results in no impairment of flow, as disclosed by Mueller by providing the spray nozzle between the low pressure compressor and the high pressure compressor as taught by Flynn, with the reasonable expectation of successfully providing cleaning to the high pressure compressor. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 3856431 A), hereafter referred to as Mueller, in view of the MPEP section 2144.04.
Regarding Claim 10, Mueller discloses the following:
The gas turbine engine of claim 1,
Mueller does not disclose the following:
wherein the washing device is removably securable to the engine casing.
However the Examiner notes:
MOTATIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retractable spray nozzle which results .

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 3856431 A), hereafter referred to as Mueller and Matthews (US 6128792 A), hereafter referred to as Matthews, as applied to claim 7 above, in further view of Official Notice.
Regarding Claims 11 and 18, Mueller and Matthews disclose the following:
The gas turbine engine of claim 2 and the washing device of claim 13, respectively
Mueller and Matthews do not explicitly disclose the following:
wherein the washing device includes a quick connect fitting secured to the housing for selectively connecting the washing device to the source of washing fluid.
However the Examiner notes:
quick connect fittings are well known in the art.
MOTATIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retractable spray nozzle which results in no impairment of flow, as disclosed by Mueller which is silent on the removability of the spraying member, to be removably securable, since the court held that merely making components of prior art separable to be obvious "if it were considered desirable for any reason", and in this instance one of ordinary skill in the art would consider it desirable to 

Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar turbine cleaning machines see page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745



	/WOODY A LEE JR/            Primary Examiner, Art Unit 3745